 

Addendum #2 to

 

Consulting Services Agreement

 

This is an ADDENDUM #2 dated March 30, 2017, to the Consulting Agreement (the
“AGREEMENT”) dated November 1, 2015, and Addendum dated January 1, 2016 between
Chad Tendrich, located at 1601 Belvedere Road, Suite 206E, West Palm Beach,
Florida 33406 (“CONSULTANT”), and Cyclone Power Technologies, Inc., located at
601 NE 26th Ct., Pompano Beach, FL 33064 (“COMPANY”).

 

WHEREAS, the Company engaged the Consultant as a business consultant to the
company and to render such advice, consultation, infotainment and services to
the Directors and/or Officers of the Company regarding public company financial
and business matters, real estate expansion plans, and other corporate strategic
growth matters for the Company; and

 

WHEREAS, the Company had not been able to complete its audit with its auditors
Anton and Chia LLC out of California.

 

WHEREAS, the Company realized that it shifted the responsibilities to completely
manage the process of completing the audit with the current auditor, deal with
legal issues, the OTC Markets, edgarizing process as well as the Consultants
existing responsibilities required considerably more time, effort and resources
of the Consultant;

 

NOW THEREFORE, the Company is issuing to the Consultant a onetime payment of
50,000,000 shares of Company stock for going above and beyond the his
responsibilities to get the job done. The date of the debt being earned shall be
per the terms of the Agreement.

 

For reporting purposes in public flings, this agreement shall be reported as
“Tendrich Consulting Addendum #2 dated March 30, 2017”

 

All other terms and conditions of the Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties here to entered into this Agreement on the date
first written above.

 

Cyclone Power Technologies, Inc., “Company”         By:       Frankie Fruge  
Date:         Chad Tendrich, “Consultant”         By:           Chad Tendrich  
Date:  

 

 

  

 

 

 

 

